Citation Nr: 0609113	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  95-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Providence, Rhode Island, 
Regional Office (RO), which denied a claim for a disability 
evaluation in excess of 40 percent for the service-connected 
lumbar spine disorder.

The Board remanded this case in July 2003 and March 2005 to 
the agency of original jurisdiction (AOJ) for additional 
actions.  Having completed the requested actions, to the 
extent made possible, the AOJ has returned the case to the 
Board.


FINDING OF FACT

The veteran has failed without good cause to report for 
necessary VA medical examinations scheduled for December 
2000, September 2001, February 2004, June 2004, and August 
2004; and was advised of the consequences of a failure to 
report.


CONCLUSION OF LAW

The claim of entitlement to a disability evaluation in excess 
of 40 percent for a lumbar spine disorder is denied as a 
matter of law.  38 C.F.R. § 3.655(b) (2005).  


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Factual background

By letter dated in December 2000, the RO notified the veteran 
that he was about to be scheduled for VA orthopedic and 
neurologic examinations in conjunction with his claim for an 
increased rating and that it was his responsibility to show 
up for that examination.  The RO specifically gave notice to 
the veteran of the provisions of 38 C.F.R. § 3.655, which lay 
out the potential consequences of failing to report for a 
scheduled VA medical examination without good cause.  
Specifically, the veteran was advised therein that, if he 
failed to report for an examination scheduled in conjunction 
with a claim for increase, his claim would be denied.

The envelope that contained the above letter shows that the 
letter was returned to VA by the U.S. Postal Service as 
undeliverable.

The record shows that the veteran failed to report for the VA 
examinations that were scheduled in conjunction with his 
claim for an increased rating in December 2000.

On the day of the cancelled VA medical examination in 
December 2000, the RO initiated an attempt to verify the 
veteran's address with the U.S. Postal Service, using a VA 
Form 3443, Address Information Request form.  A response is 
not of record.

The RO also contacted the veteran's representative in this 
regard, in January 2001, explaining that the December 2000 
communication had been returned as undeliverable.  The 
veteran's representative responded by providing a new address 
for the veteran containing a different post office box (P.O. 
Box) number, which the representative said was the most 
current address they had as of August 1992.

In a VA Form 119, Report of Contact form, dated in February 
2001, the veteran's representative informed the RO that the 
veteran had been interviewed on February 8 and that he had 
provided a third new address, with a new P.O. Box number.  
This is the most recent address of record for the veteran.

In July 2001, the RO sent another VA Form 3443 to the U.S. 
Postal Service, requesting verification of the most recent 
address for the veteran.  The RO then sent a September 2001, 
letter to the new address informing the veteran that he would 
be scheduled for a VA medical examination.

The evidence reveals that the veteran failed to report for VA 
orthopedic and peripheral nerves medical examinations that 
were scheduled for September 2001.

A Report of Contact form dated in December 2001 indicates 
that an RO official contacted the veteran by telephone and 
verified with him the correct spelling of his last name and 
his mailing address.

On March 18, 2002, the RO re-sent the December 2000 letter to 
the veteran's new address.

Additionally, in October 2002, VA sent to the veteran yet 
another duty to assist letter, notifying him that he would 
soon be scheduled for a VA medical examination and reminding 
him that "it is important that you report for the 
examination" and that, if he failed to report for the 
scheduled examination without showing good cause, his claim 
would be denied, pursuant to the provisions of 38 C.F.R. 
§ 3.655.

In yet another duty to assist letter, sent in February 2004, 
VA advised the veteran, once again, that if he failed to 
report for a scheduled VA medical examination, "we may have 
to deny your claim."  This advice notwithstanding, the 
record shows that the veteran failed to report for a VA 
medical examination scheduled for later that month.

Pursuant to the Board's remand instructions, copies of the 
notices advising the veteran of VA examinations scheduled for 
June and August 2004 were secured and made part of the 
record.  Both notices show the most current address for the 
veteran.  The record shows that the veteran failed to report 
for both medical examinations as well.

In March 2005, VA sent to the veteran another duty to assist 
letter, asking him to provide a statement as to the cause of 
his failure to report for the scheduled examinations of 
February, June, and August 2004.  In that letter, VA again 
provided the veteran with notice of the provisions of 
38 C.F.R. § 3.655.

The veteran has yet to respond to the March 2005 letter or 
otherwise show good cause for his failure to report for the 
scheduled VA medical examinations.  In fact, the last 
communication received from the veteran was in April 1995, 
when he filed his substantive appeal in this case.


II.  Legal analysis

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet. App.  
260, 264 (1991).  VA's duty to assist is not always a one-way 
street, nor is it a blind alley; thus, if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

A claimant's duty to cooperate with VA's efforts to develop 
the claim include reporting for a medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App.  480, 483 (1992).

More importantly, VA regulation specifically provides that 
when a claimant fails to report for a scheduled medical 
examination without good cause, the claim for an increased 
rating shall be denied, without review of the evidence of 
record.  See 38 C.F.R. § 3.655.

Notice letters sent to a veteran that are not returned by the 
United States Postal Service as undeliverable are presumed to 
have been received by him.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q).

The presumption of regularity that attends the administrative 
functions of the Government, which is applicable to VA 
processes, can only be rebutted by clear and convincing 
evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 
1, 6 (1999).
 
It is also a claimant's burden to keep VA apprised of his 
whereabouts.  If he doesn't do so, there is no burden on the 
part of VA to turn up heaven and earth to find him.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

In the present case, VA has sent the notifications to report 
for scheduled VA medical examinations to the veteran's most 
current address of record, which he confirmed in December 
2001.  None of the communications sent to the veteran since 
his most recent address has been returned as undeliverable by 
the U.S. Postal Service.  Thus, the presumption of regularity 
in the administrative process has not been rebutted.

The Board has re-scheduled the veteran on multiple occasions 
and has advised him at least three times that his failure to 
report for a scheduled medical examination without good cause 
would result in his claim for an increased rating being 
denied, pursuant to Section 3.655.  VA has even given him an 
opportunity to show good cause, but the veteran has chosen 
not to respond.

The language in the above cited regulatory provision leaves 
no authority for the RO or the Board to review the issue on 
appeal on the basis of whatever evidence is of record where 
the claimant does not show "good cause" for his failure to 
report for a scheduled examination.  Rather, it compels both 
the RO and the Board to deny the claim strictly on the basis 
of the failure to report for a scheduled VA examination 
without good cause.

Given the presumption of regularity of the mailing of the VA 
examination scheduling notices, and the fact that the veteran 
has not contacted VA to explain the reason for his failure to 
report for the June and August 2004 VA medical examinations, 
notices of which are of record, the Board finds that the 
veteran failed to report for the scheduled June and August 
2004 VA medical examinations without good cause.  Therefore, 
the veteran's claim for an increased rating for his service-
connected lumbar spine disorder must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


 Final consideration regarding VA's re-defined duties to 
assist and notify

Notwithstanding the amendments to the law enacted by the 
Veterans Claims Assistance Act of 2000 (the VCAA), 
essentially redefining VA's duties to notify and assist 
claimants, no undue prejudice to the veteran is evident in 
this particular case by the present disposition by the Board, 
as the amended provisions of the VCAA specifically provide 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
will aid in substantiating the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2005).

In any event, VA has complied with the VCAA, and has provided 
required notice by means of the many letters that have been 
sent during the pendency of this appeal, to include the 
aforementioned duty to assist letters dated in March 2002, 
February 2004, July 2004, and March 2005, all of which have 
been sent to the veteran's address of record.  These told him 
that the evidence needed to substantiate his claim was an 
examination, told him that VA would undertake to schedule the 
examination and that he was responsible for reporting for the 
examination, letter's invited him to submit evidence 
(presumably in his possession) substantiating his claim.  The 
four elements of VCAA notice were thus provided.  Pelegrini 
v. Principi, 19 Vet. App. 112 (2004).  Some of this notice 
was provided after the initial denial, but there has been no 
allegation or evidence of prejudice in the delayed notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As noted above, the veteran's claim for an increased rating 
lacks legal merit under the law and, therefore, there is no 
reasonable possibility that further assistance or development 
of the claim would result in a grant of the benefits sought.  
See, Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Thus, the Board finds that further development 
is not warranted and that the veteran has not been prejudiced 
by the present disposition on appeal.  See, Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board is also aware of the recent decision of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
requiring VCAA notice and notice that a disability rating and 
an effective date for an award of benefits will be assigned 
if service connection is awarded.  In this case, notice as to 
the assignment of an effective date is not required because 
the claim is being denied and no effective date is being set.  
The veteran is thus not prejudiced by the lack of this 
element of notice.  More importantly, Dingess/Hartman is not 
of application to this case inasmuch as the VCAA does not 
apply to this particular case where the veteran's claim is 
being denied as a matter of law.
 

ORDER

A disability evaluation in excess of 40 percent for the 
service-connected lumbar spine disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


